Citation Nr: 9930589	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97-30 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from September 1941 to August 
1942, including a period as a prisoner of war (POW) of the 
Imperial Japanese Government from April to August 1942.  He 
also had active service from May 1945 to June 1946.  The 
appellant is the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO) that denied 
the appellant's claim of service connection for the cause of 
the veteran's death.  The Board remanded the claim in April 
1998 for further evidentiary development.  


FINDING OF FACT

No competent evidence has been submitted linking the cause of 
the veteran's death to service or to a service-connected 
disability.  


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran died at the age of 74 on July 14, 1991.  The 
death certificate indicates that the immediate cause of death 
was cardiopulmonary arrest; the antecedent cause of death was 
sepsis, the underlying cause of death was pneumonia, and 
other significant conditions contributing to death were 
arteriosclerotic heart disease, atrial fibrillation with 
aortic valve replacement, anteroseptal wall myocardial 
infarction, and old atrioventricular block not in failure, 
"CFC II-B", referring to the Canadian Functional 
Classification of cardiac disability.  At the time of death, 
service connection was established for duodenal bulb 
deformity from previous ulcer disease.  

The appellant argues that the veteran died as a result of 
disability he incurred as a POW.  She maintains that the 
veteran had local edema in captivity and after service 
consulted physicians regarding shortness or breath, an ulcer 
condition, and swelling of the feet, legs, and ankle joints, 
all of which she maintains are related to his heart disease.  

For the appellant to prevail, the record must demonstrate 
that a disability incurred in service either caused or 
contributed substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To 
be granted service connection for the cause of a veteran's 
death, the service-connected disability must be shown to have 
contributed substantially or materially or that it combined 
to cause death or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  See also 
38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 
3.309 (service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service or for cardiovascular-renal disease, including 
hypertension, manifested to a compensable within one year of 
separation from service).  

Because the veteran was a former POW and was interned or 
detained for not less than 30 days, the following diseases 
shall be service-connected if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  These disease are avitaminosis; beriberi 
(including beriberi heart disease); chronic dysentery; 
helminthiasis; malnutrition (including optic atrophy 
associated with malnutrition); pellagra; any other 
nutritional deficiency; psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite; post-traumatic osteoarthritis; 
irritable bowel syndrome, peptic ulcer disease; and 
peripheral neuropathy except where directly related to 
infectious causes.  For purposes of this section, the term 
beriberi heart disease includes ischemic heart disease in a 
former POW who had experienced localized edema during 
captivity.  38 C.F.R. §§ 3.307(a)(5), 3.309(c).  See also 38 
U.S.C.A. §  1112.  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent medical evidence of a current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and competent medical evidence of a nexus, 
or link, between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
See Grottveit, 5 Vet. App. at 93 (in questions of medical 
diagnosis or causation, well-grounded claim requires 
competent medical evidence of a plausible claim; lay 
assertions of medical causation cannot constitute competent 
medical evidence).  If no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  

The appellant's contentions center on three theories: (1) a 
relationship between the veteran's heart disease and his 
service-connected duodenal ulcer; (2) a relationship between 
the heart disease and service, including a continuity of 
symptomatology of shortness of breath and swelling of the 
feet, leg, and ankle joints after service, related to heart 
disease; and (3) a relationship between the heart disease and 
his status as a POW of the Japanese in World War II, 
including beriberi heart disease or ischemic heart disease 
with localized edema during captivity;

The relevant evidence is as follows:

? The available service medical records consist of a 
May 1945 examination report, which showed essentially 
normal findings.  

? November 1983 records from Veterans Memorial Medical 
Center (VMMC), showing the veteran had complaints of 
chest pain, the onset of which were described as both 
four days previously and two years previously.  It 
was also noted that he had been hypertensive since 
1971.  The hospital records include diagnoses of 
arteriosclerotic heart disease, anteroseptal wall 
myocardial infarction, lateral wall ischemia not in 
failure, and CFC II-B.  

? In a March 1986 VA Former POW Medical History, the 
veteran indicated that he experienced chest pain 
during captivity.  

? A VA social survey in March 1986 indicated that the 
veteran stated he had beriberi heart disease during 
his captivity.  

? VA examination in April 1986 showed that the veteran 
complained of chest pain since 1983 and was treated 
at VMMC for hypertension and heart disease.  
Examination revealed hypertensive cardiovascular 
disease.  

? In an October 1986 medical certificate, Dr. Manipol 
noted that the veteran had chest pain and diagnosed 
essential hypertension.  

? In a September 1987 VA Former POW Medical History, 
the veteran indicated that he did not experience 
chest pain during captivity.  

? VA examination in September 1987 indicated that the 
veteran complained of chest pain.  

? At a June 1988 hearing, the veteran testified that he 
had beriberi heart disease in service.  

? In a May 1991 "Medical Statement", Dr. V. Sta. Maria 
wrote that he had treated the veteran for beriberi 
heart disease since 1949.  

? An August 1998 letter from an official the Pagamutang 
Pangmasa Ng Laguna, a successor medical facility to 
the University of the Philippines Comprehensive 
Community Health Program, reported that, while the 
veteran received treatment at the facility, records 
of the treatment could not be located.  

? An August 1998 letter from VMMC indicated that the 
veteran was hospitalized there in June 1978, November 
1979, November 1983, and January to February 1987.  
Clinical records show that in June 1978 he was 
treated for osteomyelitis of the right forearm, in 
November 1979 for a carbuncle of the right forearm, 
in November 1983 for heart disease (as noted above), 
and in January to February 1987 for a transurethral 
resection of the prostate.  The letter also reported 
that his attending physician was no longer connected 
with VMMC and had failed to submit clinical records 
pertaining to the veteran's terminal hospitalization.  

? In a February 1999 affidavit, two friends of the 
veteran, who claimed to have been served him as POWs, 
wrote that he had malaria, dysentery, swelling of the 
joints, shortness of breath, and localized edema 
during his captivity.  

As to the first of the appellant's theories, service 
connection was established at the time of the veteran's death 
for duodenal bulb deformity from previous ulcer disease.  The 
appellant argues that this disability contributed to the 
veteran's death, or that it was related to the cardiac 
problems leading to death.  The medical evidence, though, is 
entirely silent as to any such relationship.  Moreover, the 
appellant as a lay person is not competent to offer an 
opinion requiring medical expertise.  Generally, statements 
prepared by lay persons who are ostensibly untrained in 
medicine cannot constitute competent medical evidence to 
render a claim well grounded.  A lay person can certainly 
provide an eyewitness account of visible symptoms.  Layno v. 
Brown, 5 Vet. App. 465, 469 (1994).  However, the capability 
of a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  For the most part, a witness qualified as 
an expert by knowledge, skill, experience, training, or 
education must provide medical testimony.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The record does 
not indicate that the appellant has such medical expertise; 
thus, her lay opinion is not competent evidence linking the 
cause of the veteran's death to his service-connected 
duodenal bulb disability.  

As to the second theory, the medical evidence is silent as to 
any relationship between heart disease and the claimed 
history of shortness of breath and swelling of the feet, leg, 
and ankle joints.  The earliest medical record documenting 
heart disease is the November 1983 VMMC hospital records, 
thereby leaving open the period from his service separation 
(during which time the service medical records are silent as 
to cardiac symptomatology) and 1983.  The November 1983 VMMC 
records include a history of hypertension beginning in 1971, 
but that is still about 24 years after expiration of the one-
year period following separation from service.  In the May 
1991 "Medical Certificate", Dr. Sta. Maria wrote that he 
had treated the veteran for beriberi heart disease since 
1949.  This opinion, at best, traces the veteran's heart 
disease to about three years after his service separation in 
1946, still two years after the expiration of the one-year 
presumptive period post service.  Thus, on its face, Dr. Sta. 
Maria's statement does not trace the veteran's heart disease 
to service or the applicable presumptive period.  (In 
addition, Dr. Sta. Maria's statement, standing alone, is 
inherently incredible, as discussed below.)  In several 
documents it was noted that the veteran alleged chest pain in 
service.  However, while the veteran could certainly testify 
as to his own experiences, such as chest pain, see Layno, 5 
Vet. App. at 469, the record does not show that he has the 
requisite medical expertise to render such a medical opinion 
linking heart disease in the 1980s to service.  See Espiritu, 
2 Vet. App. at 494-95.  Along similar lines, the appellant 
has essentially duplicated the veteran's allegations made 
during his lifetime.  As the appellant is a lay person and 
not competent to offer an opinion requiring medical 
expertise, her allegations alone cannot serve as competent 
evidence.  See id.  Furthermore, there is no continuity of 
symptomatology between separation from service and 1983 under 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

As to the third theory advanced by the appellant, that the 
veteran had beriberi heart disease and/or ischemic heart 
disease with localized edema during captivity, the veteran, 
during his lifetime, twice reported that he had beriberi 
during service.  He stated to a VA social worker, who wrote 
in a May 1986 VA social survey, that he had beriberi in 
service.  This evidence represents information simply 
recorded by the social worker, unenhanced by any medical 
comment, and cannot constitute competent medical evidence.  
Such evidence cannot enjoy the presumption of truthfulness.  
LeShore v. Brown, 8 Vet. App. 406, 410 (1995).  Thus, to the 
extent that the social survey based a finding on a recitation 
by the veteran of his own medical history, the information is 
not probative evidence as to the etiology of the disorder.  
As the evidence is not probative, it does not form the basis 
of competent evidence.  The veteran also testified in June 
1988 that he had beriberi in service.  However, the record 
does not indicate that he possessed medical expertise that 
would qualify him to render medical opinions.  Thus, his 
testimony and statement alone cannot serve as competent 
evidence of a medical diagnosis of beriberi heart disease.  
See Espiritu, 2 Vet. App. at 494-95.  

The available medical evidence discussing the veteran's heart 
disease includes November 1983 VMMC hospital records showing 
arteriosclerotic heart disease and lateral wall ischemia not 
in failure.  These records do not refer to the presence of 
beriberi heart disease and, despite the use of the word 
"ischemia" (deficiency of blood), do not refer to ischemic 
heart disease.  The April 1986 VA examination report 
diagnosed hypertensive cardiovascular disease and Dr. 
Manipol's November 1986 statement diagnosed essential 
hypertension.  No medical treatment report of record includes 
a diagnosis of beriberi heart disease or ischemic heart 
disease.  Thus, medical documentation of record does not 
constitute competent evidence to show the presence of 
beriberi heart disease and/or ischemic heart disease of 
service origin.  

The only medical evidence directly concerning beriberi heart 
disease is the very brief May 1991 "Medical Statement" in 
which Dr. V. Sta. Maria stated that he had treated the 
veteran for beriberi heart disease since 1949.  Generally, 
statements by physicians constitute competent medical 
evidence by virtue of the physician's expertise.  Espiritu, 2 
Vet. App. at 494-95.  Such evidence submitted in support of a 
claim must be accepted as true for the purpose of determining 
whether the claim is well grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  However, the exception to this rule is 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  Id.  See Robinette, 8 Vet. App. at 75 
(holding that the Board is not free to judge the weight or 
credibility of evidence at the well-groundedness stage, 
except to the extent that it may determine certain evidence 
to be inherently incredible).  

In this case, the Board finds that the presumption of 
credibility does not apply to Dr. Sta. Maria's May 1991 
"Medical Certificate" in that it is too inherently 
incredible to constitute competent medical evidence.  In that 
statement, Dr. Sta. Maria claimed to remember (without the 
aid of treatment records to refresh his memory) that he 
treated the veteran in 1949, approximately 42 years earlier 
for beriberi heart disease.  As the RO noted by memorandum 
associated with the claims file, investigation revealed that 
Dr. V. Santa Maria's records were destroyed by fire in 1983.  
The RO concluded that his statements describing the veteran's 
medical history prior to 1983 were based entirely on his own 
memory and were unsubstantiated by supportive medical 
documentation.  As such, the Board finds Dr. Sta. Maria's 
statements to be inherently incredible.  The U.S. Court of 
Appeals for Veterans Claims has, in persuasive single-judge 
memorandum decisions, determined that Dr. Sta. Maria's 
medical opinion based on his recollection without the aid of 
treatment records was not credible medical evidence.  See 
Cruzada v. Gober, No. 96-1132 (U.S. Vet. App. Sept. 16, 1997) 
(mem. dec.) (Holdaway, J.).  See also Bethea v. Derwinski, 2 
Vet. App. 252, 253 (1992) (although not binding on VA, 
single-judge decisions may be cited as persuasive authority).  

The only remaining evidence of record alleging that the 
veteran had beriberi heart disease or ischemic heart disease 
is the appellant's contentions.  However, the record does not 
indicate that she possesses the medical expertise required to 
render a medical opinion such as a diagnosis of beriberi 
heart disease or ischemic heart disease.  Thus, her 
contentions alone cannot serve as competent evidence of such 
a diagnosis.  See Espiritu, 2 Vet. App. at 494-95.  

For the reasons discussed, the Board finds that the record 
lacks competent medical evidence that the veteran had 
beriberi heart disease, including ischemic heart disease, 
during his lifetime, and that it lacks competent medical 
evidence linking the post-service heart disease to service or 
the service-connected duodenal ulcer disability.  In the 
absence of such evidence, the appellant has not satisfied her 
burden of submitting evidence of a well-grounded claim.  
Because the claim is not well grounded, VA is under no duty 
to assist her in further development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the August 1997 statement of the case and in the June 1999 
supplemental statement of the case in which the appellant was 
informed that the bases for the denial of the claim was the 
lack of evidence demonstrating that the cause of the 
veteran's death was related to his service.  Further, by this 
decision, the Board informs the appellant of the evidence 
which is lacking and that is necessary to make the claim well 
grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

